Appellant was convicted of the offense of assault with intent to murder.
The evidence on behalf of the state tended to make out the crime charged. That on behalf of defendant tended to show his innocence. There was no error in refusing to give the general affirmative charge in appellant's favor.
Written refused charge 2, requested by defendant, stated an incorrect proposition of law. Charge 3, likewise refused, was elliptical.
The few exceptions reserved on the taking of testimony have each been examined, and in each instance we find them without merit. Reeves v. State, 11 So. 296, 96 Ala. 33; Dobbins v. State, 72 So. 692, 15 Ala. App. 166.
There being nowhere apparent any prejudicial error, the judgment is affirmed.
Affirmed.